Case 1:18-CV-08250-.]SR Document 40 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC,
Plaintiff,

v.

CHARLES SHREM,

Defendant.

 

Case No. 1:18-CV-8250-JSR

FILED UNDER SEAL

BRANCH BANKING AND TRUST COMPANY’S GARNISHEE STATEMENT

Branch Banking and Trust Company (“BB&T”) responds to service of the Order of
Attachment of October 2, 2018 as follows: a diligent search of BB&T’s records shows that BB&T

does not owe Charles Shrern any debts; nor do the records show that BB&T has possession or

custody of any assets of Mr. Shrem.

DATED: October 26, 2018 BRANCH BANKING AND TRUST COMPANY

\

 

Am_;m"da Lyn Genovese
T.R'OUTMAN SANDERS LLP

""{'§75 Third Avenue

NeW York, NY 10022
212.704.6000
amanda.genovese@troutman.com

Attorneysfor Branch Bankz`ng and Trust
Company

Case 1:18-CV-08250-.]SR Document 40 Filed 10/26/18 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on the 26th day of October 2018, l filed the foregoing with the Clerk

of the Court under seal and forwarded a copy by electronic mail to:

DATED: October 26, 2018
New York, New York

Tyler Meade, Esq.

The Meade Firm p.c.

111 Broadway, Suite 2002
New York, NY 10006

tyler@meadefirm.com
( 1ounsel for Plal'ntz'ff

j
// "‘ ' ’
' /,

C)zjé¢m{nda Lyn Genovese

